Title: From James Madison to Joseph Delaplaine, 12 February 1822
From: Madison, James
To: Delaplaine, Joseph


                
                    Dear Sir
                    Montpellier Feby 12. 1822
                
                I have recd. your letter of Jany. 23. and with it the little volume of Mr. Mead entitled “School Exercise.”
                A plan which brings into a small compas[s] the several branches of youthful instruction, which places them in the proper order of succession, and conducts the Student, by easy gradations in each, from an early to an advanced Stage of education, speaks sufficiently its own commendation. That this merit is due to Mr. Mead I readily admit, on the sanction given to it by those who must be well qualified to form a just estimate. To make myself in any measure a critical judge, would require a more attentive examination of the work than other engagements would permit. If the glance I have been able to take of its contents, would justify me in hazarding any remark on the subject it would be to suggest for consideration, whether in a future edition, it would not be an improvement to annex to some of the descriptions, such as those in the chapter on Architecture, plates, however cheaply engraved, presenting to the eye the figures described. The parts of a column or an entablature can scarcely be made intelligible without that aid; and with it the perception is instant and durable. Perhaps more frequent illustrations by example, might also be advantageously applied to the technical & scientific definitions.
                When the pamphlets &c which had been put into your hands, were returned, you desired that in case of any omission, you might be reminded of it. I do not find among the articles, the chronological memoranda in manuscript; which for the reason given when the return was requested, I wish to have an opportunity of revising. You will oblige me therefore by sending me the omitted paper. With friendly respects
                
                    James Madison
                
            